Howeee, J.
The defendants have appealed from a judgment condemning them to pay plaintiff $5,000, balance due on an insurance of goods, valued in the policy at $8,000; and they urge, in the oral argument before us, two grounds for a reversal, to wit: Plaintiff has failed to show, 1st, that all the goods, intended to be included in the policy, were actually shipped; and 2d, the loss. The second point is put at rest by the proof of a partial payment (say $3,000) on the claim after the loss. As to the *528first, we think the proof sufficient under the pleadings. The language or terms in the policy on which this defence is based, are: “Goods and merchandise laden or io be laden on board the good steamer Shooting Star.” The answer was a general denial, and on the trial plaintiff introduced in evidence the bill of lading, dated two days subsequent to that o'f the policy, and which, without some allegation or proof of deficiency, error or fraud, must be held to include all the goods embraced in the contract of insurance, ‘laden and to be laden.’. “ The valuation, in case of goods, looks to all the goods intended to be loaded,” (1 Arnould, § 125) and the insurer must make a special defence, to put the insured to the proof that all the goods were actually at risk.
We consider it unnecessary to pass on the bill of exceptions in the record, as the exclusion of the evidence objected to would not affect our conclusion.
Judgment affirmed, with costs.